       Case: 1:20-cv-01622-JG Doc #: 3 Filed: 07/22/20 1 of 5. PageID #: 62




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO



 Covenant Weddings LLC and                                  1:20-cv-01622
 Kristi Stokes,                                  Case No. ___________________

                        Plaintiffs,                Plaintiffs’ Preliminary
       v.                                            Injunction Motion

 Cuyahoga County,                                  Oral Argument Requested

                        Defendant.
                                        Motion

      Based on Federal Rule of Civil Procedure 65, Plaintiffs Covenant Weddings

LLC, and Kristi Stokes (collectively “Kristi”) request a preliminary injunction to

stop Defendant Cuyahoga County from enforcing Cuyahoga County Code

§ 1501.02(C) (“the Accommodations Clause”) as applied to Kristi’s constitutionally

protected activities.

Scope of injunction and persons bound
      Kristi asks that the preliminary injunction enjoin Cuyahoga County, its

officers, agents, servants, employees, and attorneys, and other persons in active

concert or participation with Cuyahoga County, who receive actual notice of this

motion, from taking the following actions:

      1.     Applying the Accommodations Clause to force Kristi to offer or provide

             her officiating services for same-sex weddings or for weddings between

             persons who identify or present contrary to their biological sex.

      2.     Applying the Accommodations Clause to force Kristi to offer or provide

             her composition services for same-sex weddings or for weddings


                                          1
       Case: 1:20-cv-01622-JG Doc #: 3 Filed: 07/22/20 2 of 5. PageID #: 63




             between persons who identify or present contrary to their biological

             sex.

      3.     Applying the Accommodations Clause to prevent Kristi from

             maintaining a policy or practice of exclusively offering her officiating

             and composition services to celebrate opposite-sex weddings between

             individuals who identify consistent with their biological sex.

      4.     Applying the Accommodations Clause to prevent Kristi from posting
             her desired statement (Ver. Compl. Ex. 1) on her website and from

             making materially similar statements on her business’ website, social

             media sites, or directly to prospective clients.

      5.     Applying the Accommodations Clause to prevent Kristi from asking

             prospective clients and other inquirers whether they seek her

             officiating or her composition services for same-sex weddings or for

             weddings between persons who identify or present contrary to their

             biological sex or from asking materially similar questions.

Reasons for injunction
      Absent a preliminary injunction, Kristi will suffer irreparable harm because

of the continued and ongoing violation of her First Amendment rights. Specifically,

the challenged law currently forces Kristi to offer officiating and composition

services that promote messages against her beliefs, stops her from adopting a policy

to exclusively offer wedding services consistent with her beliefs, stops her from

posting certain statements and asking clients certain questions, and stops her from

operating, promoting, and expanding her business consistent with her beliefs. See

Compl. ¶¶ 219–31, 236–65.



                                           2
       Case: 1:20-cv-01622-JG Doc #: 3 Filed: 07/22/20 3 of 5. PageID #: 64




      In support of her motion, Kristi relies on any filed pleadings, including:

      •      The Verified Complaint and the attached exhibit;

      •      Plaintiffs’ Brief in Support of Their Motion for Preliminary Injunction;

      •      Appendix to Plaintiffs’ Motion for Preliminary Injunction;

      •      Kristi Stokes’ Declaration in Support of Plaintiffs’ Motion for

             Preliminary Injunction;

      •      Plaintiffs’ Reply in Support of Their Motion for Preliminary Injunction
             (when filed) and supporting documents.

      Kristi also asks that the Court hear oral argument in support of her motion

at a time and date set by the Court.

Security
      Kristi also asks this Court to waive any bond because the requested

injunction serves the public interest by vindicating her rights under the First

Amendment. See Moltan Co. v. Eagle-Picher Indus., Inc., 55 F.3d 1171, 1176 (6th

Cir. 1995) (citing Roth v. Bank of the Commonwealth, 583 F.2d 527, 539 (6th Cir.

1978)) (upholding district court’s decision to waive bond requirement given the

strength of movant’s arguments and the public interest involved).



Respectfully submitted this 22nd day of July, 2020.

Jonathan A. Scruggs                        s/ Matthew J. Burkhart
AZ Bar No. 030505*                        Matthew J. Burkhart
Katherine L. Anderson                     OH Bar No. 0068299
AZ Bar No. 033104*                        Gallagher Kavinsky & Burkhart LPA
Alliance Defending Freedom                8740 Orion Place, Suite 200
15100 N. 90th Street                      Columbus, OH 43240-4063
Scottsdale, AZ 85260                      (614) 885-9022
(480) 444-0020                            (614) 885-9024 (facsimile)
(480) 444-0028 (facsimile)                mjb@gkb-law.com

                                          3
       Case: 1:20-cv-01622-JG Doc #: 3 Filed: 07/22/20 4 of 5. PageID #: 65




jscruggs@ADFflegal.org
kanderson@ADFlegal.org

David A. Cortman
GA Bar No. 188810*
Alliance Defending Freedom
1000 Hurricane Shoals Rd. NE
Ste. D-1100
Lawrenceville, GA 30043
(770) 339-0774
(770) 339-6744 (facsimile)
dcortman@ADFlegal.org

Johannes S. Widmalm-Delphonse
MN Bar No. 396303*
Alliance Defending Freedom
20116 Ashbrook Place, Suite 258
Ashburn, VA 20147
(571) 707-4655
(571) 707-4656 (facsimile)
jwidmalmdelphonse@ADFlegal.org


                           ATTORNEYS FOR PLAINTIFFS

*Motions for Pro Hac Vice Admission filed concurrently




                                        4
       Case: 1:20-cv-01622-JG Doc #: 3 Filed: 07/22/20 5 of 5. PageID #: 66




                         CERTIFICATE OF SERVICE

      I hereby certify that on July 22, 2020, the foregoing was electronically filed

with the Clerk of the Court by using the CM/ECF system. I further certify that the

foregoing motion will be served on the Defendant by process server with the

Summons and Complaint.


                                             s/ Matthew J. Burkhart
                                             Matthew J. Burkhart




                                         5
